DETAILED ACTION
This action is responsive to the application No.16/765,966 filed on 05/21/2020.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites limitation of “the first gradient of the Mg concentration meets the third gradient of the Mg concentration” in lines 1-2 which is unclear, therefore, the claim is indefinite. Because it does not seem possible for first gradient and third gradient to meet at the first inflection point, For purposes of examination, the recited limitation is being interpreted as “the second gradient of the Mg concentration meets the third gradient of the Mg concentration” (see Fig. 7).
Claim 8 recites limitation of “wherein the third gradient of the Mg concentration in the second layer determines a shape of a recess formed in the active layer.” in lines 1-2 which is unclear, therefore, the claim is indefinite. Because how can the third gradient 
Claim 10 recites limitation of “wherein the first first-conductive-type semiconductor layer corresponds to a region between the second point and the fourth point, and has a peak of the Si concentration, and a valley of the indium (In) ion intensity,
wherein the second first-conductive-type semiconductor layer corresponds to a region between the fourth point and the fifth point, and has a valley of the Si concentration,
wherein the third first-conductive-type semiconductor layer corresponds to a region between the third point and the fifth point, and has at least one peak of the indium (In) ion intensity.” in lines 4-10 which is unclear. Therefore, according to claims 1 and 9, the second, fourth and fifth points all have the same low In which is 0.3-0.5 times the highest In. In applicant’s drawing highest In is P11, 0.3-0.5 times refers to P21.  Therefore, all of the second, fourth and fifth points should be referring to one of P21 which is one of the barrier layers in the active layer.
Claim 10 now recites the n-type Si doped layer is between the barrier layers of the active layer. This is not possible and not shown in Applicant’s disclosure.
Perhaps Applicant intends to refer to point 2, 4, 5 shown in FIG. 7, However, at these points, In is more than 10 times lower than the peak In which exceeds 0.3-0.5 times claimed in claim 1.

The remaining claims are dependent from the rejected base claim 1 and therefore, inherit the deficiency therefore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by KUSHIBE (US 2013/0069032 A1; hereinafter ‘Kushibe’), in view of “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate” and INOUE (US 2017/0186912 A1; hereinafter ‘Inoue’)
Regarding independent claim 1, Kushibe et al shows, in figures 1, 2A-2D and 3 discloses a semiconductor device comprising:
a first conductive-type semiconductor layer (n-type contact layer 130, [0047]);
a second conductive-type semiconductor layer (p-type contact layer 150/151, [0047]) on the first conductive-type semiconductor layer; and
an active layer (140, [0054]) disposed between the first conductive-type semiconductor layer (150) and the second conductive-type semiconductor layer (130/131);

wherein the semiconductor device (15, 0052]) has a plurality of inflection points of the indium (In) ion intensity (Note: 140 have a multiple quantum well (MQW) structure includes two barrier layers 41(AlGaInN) and a well layer 42(AlGaInN/GaInN) provided between the barrier layers 41 (see Fig. 2, [0063-0067]). Therefore, the semiconductor device 10 has a plurality of infections point (low (In) barrier layer 41), 
wherein the semiconductor device (10, see Fig. 1 and 2) has:
a first point having the same indium (In) ion intensity as a lowest indium (In) ion intensity among the indium (In) ion intensities at the plurality of inflection points, wherein the first point is adjacent to a location having a lowest indium (In) ion intensity in a direction toward a first vertical end of the semiconductor device (QW layer 140 including two barrier layers 41(AlGaInN) and a well layer 42(AlGaInN/GaInN) provided between the barrier layers 41 (see Fig. 2, [0063-0067]). Therefore, QW layer 140 with 
a second point having the same indium (In) ion intensity as a lowest indium (In) ion intensity among the indium (In) ion intensities at the plurality of inflection points, wherein the second point is closest to a location having a lowest indium (In) ion intensity in a direction toward a second vertical end of the semiconductor device, wherein the first and second vertical ends are opposite to each other (QW layer 140 including two barrier layers 41(AlGaInN) and a well layer 42(AlGaInN/GaInN) provided between the barrier layers 41 (see Fig. 2, [0063-0067]). Therefore, QW layer 140 with Al.sub.x1Ga.sub.1-x1-y1In.sub.y1N barrier layers 41 and Al.sub.x0Ga.sub.1-x0-y0In.sub.y0N well layer, [0053-0055 and 0063-0067]). (Note: This is typically designed to tune bandgap for desired emission wavelength and/or to improve internal quantum efficiency by lowering differences in barrier height) 
a third point present in a partial region (the high region 130, [0047]),
wherein the third point (that it is adjacent to the highest Si concentration toward the second end, see Fig. 1, 2A-2D and 3) has a highest Si concentration (the Si concentration in the Si-doped n-type GaN film is formed as an n-type contact layer 130 is e.g. 0.2.times.10.sup.19 cm.sup.-3 or more and 2.times.10.sup.19 cm.sup.-3 or less, [0086]) in the partial region (the high region 130, [0047]), wherein the third point is adjacent to a location having a highest Si concentration in a direction toward the second vertical end (see Fig. 1) of the semiconductor device (15);

a second inflection point (see mark-up Fig. 1 below (High Mg), [0090-0091]) adjacent to the first inflection point (see mark-up Fig. 1 below) in a direction toward the first vertical end of the semiconductor device (10), wherein the second inflection point has the Mg concentration higher than the Mg concentration of the first inflection point (see mark-up Fig. 1 below, [0090-0091]); and 
a third inflection point (Note: 150 has a doping concentration of 0.5x1019 to 20 x1019 on the top and 0.2x1019-2x1019 on the bottom, 151 has a doping concentration of 
0.2x1019-2x1019 on the top and 0.8x1019 to 5x1019 on the bottom. The contact point of 150 and 151 has a concentration of 0.2x1019-2x1019  is third inflection point) adjacent to the second inflection point (in layer 151 (closer to 140 side) the concentration peaks somewhere in the range at 0.8x1019 to 5x1019 is second inflection point, where the concentration is at peak) in a direction toward the first vertical end of the semiconductor device (10), wherein the third inflection point has the Mg concentration higher than the Mg concentration of the first inflection point (Somewhere between the peak of Mg in layer 150 and bottom edge of 150, there should be a low point of Mg (this can be the “first inflection point”), and lower than the Mg concentration of the second inflection point (see Fig. 1 and 2A-2D, [0090-0091]), 
wherein the active layer (140) corresponds to a region between the first point and the second point (see Fig. 1 and 2A-2D), wherein the first conductive-type 
wherein the second conductive-type semiconductor layer (150/151) includes a first second- conductive-type semiconductor layer (150) and a second second-conductive-type semiconductor layer (151),
wherein the first second-conductive-type semiconductor layer (bottom haft of 151) corresponds to a region between the first point and the second inflection point, and the second second-conductive-type semiconductor layer (upper part of 151 and lower part of 150) corresponds to a region between the second inflection point and the third inflection point (see mark-up Fig. 1 below),
wherein the Mg concentration in the first second-conductive-type semiconductor layer increases in a direction toward the first vertical end of the semiconductor device, wherein the Mg concentration in the second second-conductive-type semiconductor layer decreases in a direction toward the first vertical end of the semiconductor device ([0090-0091]).
Kushibe does not explicitly disclose
wherein the indium (In) ion intensities at the plurality of inflection points are 0.3 to 0.5 times of a highest indium (In) ion intensity in a vertical entire region of the semiconductor device,
where the Si concentration is 0.1 to 0.2 times of a highest Si concentration in the vertical entire region of the semiconductor device,
However, “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”
SAMPLE C on page 1118 show wherein the indium (In) ion intensities at the plurality of inflection points are 0.3 to 0.5 times (i.e., ratio of high Indium 0.05/0.16 of low Indium is of inflection point is 0.3125 times (inside the range of 0.3 to 0.5 times) of a highest indium (In) ion intensity in a vertical entire region of the semiconductor device,
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate” to teachings of Kushibe such as substitution the indium (In) ion intensities at the plurality of inflection points is 0.3125 times “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”. SAMPLE C) to ratio of high Indium 0.005/0.07 of low Indium is of inflection point (Kushibe, paragraph 0112) of Kushibe. One of ordinary skill in the art would have been motivated to make this modification in order to provide a high-efficiency blue LED using
compositionally step graded (CSG) InGaN barrier design with lower efficiency droop (pages 1117-1118).
	Kushibe in view “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate” do not explicitly disclose where 
the Si concentration is 0.1 to 0.2 times of a highest Si concentration in the vertical entire region of the semiconductor device,
Inoue’s Fig. 1 discloses the Si concentration is 0.1 to 0.2 times of a highest Si concentration in the vertical entire region of the semiconductor device (Note: figure 1 and paragraph 0049, 0052 and 0129 discloses the first n-type nitride semiconductor 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Inoue to teachings of Kushibe such as replaced undoped buffer layer 122 (Kushibe, Fig. 1) of Kushibe to lowly Si-doped buffer 5 (Inoue, Fig. 1) of Inoue to modified structure of buffer layer 5 of Inoue. One of ordinary skill in the art would have been motivated to make this modification in order to provide the optical output is increased, thereby increasing the power efficiency (Inoue, [0071]).
   

         
    PNG
    media_image1.png
    168
    313
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    1648
    media_image2.png
    Greyscale


Regarding claim 9, Kushibe et al shows, in figures 1, 2A-2D and 3 discloses the semiconductor device of claim 1, wherein the device further has:
a fourth point (i.e., point can correspond to the edges of the additional barrier layers in the MQW, or it is may correspond to interface between layers 203 and 204 in the buffer 210, In content in 203 seems to be the same as barrier layers in MQW, see Figs. 1, 2A-2D and 3) having the same indium (In) ion intensity as a lowest indium (In) ion intensity among the indium (In) ion intensities at the plurality of inflection points, 
a fifth point (i.e., point can correspond to the edges of the additional barrier layers in the MQW, or it is may correspond to interface between layers 203 and 204 in the buffer 210, In content in 203 seems to be the same as barrier layers in MQW, see Figs. 1, 2A-2D and 3) having the same indium (In) ion intensity as a lowest indium (In) ion intensity among the indium (In) ion intensities at the plurality of inflection points, wherein the fifth point is adjacent to the fourth point in a direction toward the second vertical end of the semiconductor device.
Note: Fig. 2A shown layer 140 can have a multiple quantum well (MQW) stack structure (see Fig. 2A, [0055]). Therefore, the connect between each MQW is the point contact having the same (In) and adjacent to the next point in a direction toward the second vertical end of the semiconductor device. 
Regarding claim 10, Kushibe wherein the first conductive-type semiconductor layer includes a first first-conductive-type semiconductor layer, a second first-conductive-type semiconductor layer, and a third first-conductive-type semiconductor layer,  
wherein the first first-conductive-type semiconductor layer corresponds to a region between the second point and the fourth point, and has a peak of the Si concentration, and a valley of the indium (In) ion intensity,
wherein the second first-conductive-type semiconductor layer corresponds to a region between the fourth point and the fifth point, and has a valley of the Si concentration,
                                                                         
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over by KUSHIBE (US 2013/0069032 A1; hereinafter ‘Kushibe’), in view of “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”, and INOUE (US 2017/0186912 A1; hereinafter ‘Inoue’), and further in view of TACHIBANA (US 2012/0138889 A1; hereinafter ‘Tachibana’).
Regarding claim 2, Kushibe and “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”, in view of Inoue disclose the semiconductor device of claim 1, but do not explicitly disclose wherein the semiconductor device further has:
a fourth inflection point adjacent to the first inflection point in a direction toward the second vertical end of the semiconductor device, wherein the fourth inflection point has the Mg concentration lower than the Mg concentration of the first inflection point,
wherein the active layer includes a first layer and a second layer,
wherein the first layer corresponds to a region between the first inflection point and the fourth inflection point,
wherein the second layer corresponds to a region between the fourth inflection point and the second point.
	Tachibana’s Fig. 1-5 show wherein the semiconductor device further has:

wherein the active layer (40, [0020]) includes a first layer and a second layer (The light emitting part 40 includes plural barrier layers, and plural well layers disposed between the plural barrier layers, see Fig. 3, [0021]),
wherein the first layer (see mark-up Fig. 5 below) corresponds to a region (see mark-up Fig. 5 below) between the first inflection point (see Fig. 5 below) and the fourth inflection point (the right side of 52, see Fig. 5),
wherein the second layer (WL4, see Fig. 3) corresponds to a region (region between 53 and bottom layer BL4) between the fourth inflection point (the right side of 52, see Fig. 5) and the second point (bottom layer BL4, see Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Tachibana to teachings of Kushibe such as applied the p-type semiconductor layer 50 includes a first p-type layer 51, a second p-type layer 52, a third p-type layer 53, and a fourth p-type layer 54  (Tachibana Figs. 1-5) of Tachibana, that it was a known suitable alternative way of connecting to the one used by the primary reference (Kushibe Fig. 1) of Kushibe. It is noted that the different if p-type semiconductor layer 50 includes a first p-type layer 51, a second p-type layer 52, a third p-type layer 53, and a fourth p-type layer 54. One of ordinary skill in the art would have been motivated to make this modification in order 



    PNG
    media_image3.png
    485
    390
    media_image3.png
    Greyscale


FIG. 5

Regarding claim 3, Kushibe et al shows, in figures 1, 2A-2D and 3 discloses the semiconductor device of claim 2, wherein 
the Mg concentration in the first layer (151 has a doping concentration of 
0.2x1019-2x1019 on the top and 0.8x1019 to 5x1019 on the bottom) decreases (i.e., Mg concentration from high Mg to low Mg, see mark-up Fig. 1 above) in a direction toward the second vertical end of the semiconductor device (10).
Regarding claim 4, Kushibe et al shows, in figures 1, 2A-2D and 3 discloses the semiconductor device of claim 2, wherein 
the Mg is absent (layer 42(WL3) does not dope with Mg) in the second layer (42(WL3), see Fig. 2D.
Regarding claim 5, Kushibe and “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”, in view of Inoue disclose the semiconductor device of claim 2, but do not explicitly disclose 
wherein a first gradient of the Mg concentration in the first second-conductive-type semiconductor layer is greater than a second gradient of the Mg concentration in the second second-conductive-type semiconductor layer.
Tachibana’s Fig. 1-5 show wherein a first gradient of the Mg concentration (the Mg from the right side of 52 having the gradient of the Mg concentration shaped decline, see Fig. 5) in the first second-conductive-type semiconductor layer (54, see Fig. 5) is greater than a second gradient of the Mg concentration in the second second-conductive-type semiconductor layer (53, see Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Tachibana to 
Regarding claim 6, Kushibe, “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”, and Inoue in view of Tachibana disclose the semiconductor device of claim 5, wherein 
a third gradient of the Mg concentration (see Fig. 5 above, Tachibana) in the second layer (see Fig. 5 above, Tachibana) is smaller than the first gradient of the Mg concentration in the second second- conductive-type semiconductor layer (see Fig. 5 above, Tachibana).
Regarding claim 7, Kushibe, “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”, and Inoue in view of Tachibana disclose the semiconductor device of claim 6, wherein 

wherein at the second inflection point (High Mg point 52), the second gradient of the Mg concentration meets the first gradient of the Mg concentration (see Fig. 5 above, Tachibana).
Regarding claim 8, Kushibe, “Efficiency enhancement of InGaN MQW LED using compositionally step graded InGaN barrier on SiC substrate”, and Inoue in view of Tachibana disclose the semiconductor device of claim 6, wherein
the third gradient of the Mg concentration meets the second gradient of the Mg concentration in the second layer (see Fig. 5 above, Tachibana).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LONG  LE/
Examiner, Art Unit 2815

/YU CHEN/Primary Examiner, Art Unit 2815